


EXHIBIT 10(xix)
SECOND AMENDMENT TO THE


ANADARKO PETROLEUM CORPORATION
SAVINGS RESTORATION PLAN
(As Amended and Restated Effective January 1, 2007)


WHEREAS, Anadarko Petroleum Corporation (the “Company”) sponsors the Anadarko
Petroleum Corporation Savings Restoration Plan, as amended and restated
effective January 1, 2007 (the “Plan”), for the benefit of its eligible
employees and their beneficiaries; and


WHEREAS, Section 8.01 of the Plan provides that the Plan may be amended through
action of the Board of Directors of the Company (the ‘’Board”) or its
Compensation and Benefits Committee (the “Compensation Committee”); and


WHEREAS, the Compensation Committee has resolved that the Plan be amended to
provide that the administrator of the Plan shall be the Company’s Vice
President-Human Resources for all administrative matters and with the authority
to delegate such administrative responsibilities to employees within the Human
Resources Department or third-party service providers, except that the
Compensation Committee shall retain administrative responsibility for all
matters pertaining to the establishment, continuance, availability to Plan
participants, operation and termination of the Company Stock (as defined in the
Plan) fund maintained under the Plan and for all matters (including, without
limitation, interpretation of the Plan) directly relating to participation,
claims or benefits associated with individuals participating in the Plan who are
subject to Section 16 of the Securities and Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder; and


WHEREAS, the Compensation Committee has resolved that the Plan be amended to
provide that the Company’s Chief Financial Officer and the Company’s General
Counsel acting jointly (the “Authorized Officers”), may approve, adopt and
execute any amendment to the Plan that is necessary for purposes of legal
compliance, to clarify ambiguities in the Plan document, and to simplify
non-material administrative processes, as the Authorized Officers may, in their
best judgment, so determine; provided further that the Authorized Officers may
not terminate the Plan and the Authorized Officers together may delegate to
another officer of the Company, the authority to execute an amendment to the
Plan that has been approved jointly by the Authorized Officers.


NOW THEREFORE, the Plan is hereby amended, effective as of January 1, 2011, as
follows:


(1)
Article II of the Plan is hereby amended by adding the following new Section
2.29:



“2.29 Section 16 Officer. An Eligible Employee who is subject to Section 16 of
the Securities and Exchange Act of 1934, as amended, and the rules and
regulations promulgated thereunder.”


(2)
Section 7.01 of the Plan is hereby amended by deleting the entire provision and
replacing it with the following:






--------------------------------------------------------------------------------




“7.01 Administration by Committee. The Committee shall be the plan administrator
with respect to the Plan. The Company’s Vice President-Human Resources and any
delegates duly operating under the authority of the Company’s Vice
President-Human Resources shall serve as the Committee responsible for
administration of the Plan, except that for all matters pertaining to the
establishment, continuance, availability to Plan participants, operation and
termination of the Company Stock fund maintained under the Plan and for all
matters (including, without limitation, interpretation of the Plan) directly
relating to participation, claims or benefits associated with individuals who
are then Section 16 Officers, the Committee shall be the Compensation and
Benefits Committee of the Board of Directors of the Company.


The members of the Committee shall not receive any special compensation for
serving in their capacities as members, but shall be reimbursed by the Company
for any reasonable expenses incurred in connection therewith. No bond or other
security need be required of the Committee or any member thereof.”


(3)
Section 8.01 of the Plan is hereby amended by deleting the first paragraph
entirely and replacing it with the following:



“8.01 Plan Amendment, Suspension and/or Termination. The Board may, in its
discretion, from time to time, amend, suspend or terminate, in whole or in part,
and if terminated, reinstate any or all of the provisions of the Plan, except
that no amendment, suspension or termination may apply so as to decrease the
payment to any Participant (or Beneficiary) of any benefit under this Plan
accrued prior to the effective date of such amendment, suspension or
termination. In addition to amendments made by the Board, the Company’s Chief
Financial Officer and the Company’s General Counsel, acting jointly (the
“Authorized Officers”), may approve, adopt and execute any amendment to the Plan
that is necessary for purposes of legal compliance, to clarify ambiguities in
the Plan document, and to simplify non-material administrative processes, as the
Authorized Officers may, in their best judgment, so determine; provided further
that the Authorized Officers may not terminate the Plan. The Authorized
.Officers together may delegate to another officer of the Company, the authority
to execute an amendment to the Plan that has been approved jointly by the
Authorized Officers. Further, the Plan may be amended by the Committee as
prescribed in Section 7.11.”


Except as expressly amended hereby, the Plan is ratified and confirmed in all
respects and shall remain in full force and effect.


[Signature is on the following page.]

2



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned, being a duly authorized officer of the
Company, has approved and executed this Second Amendment on this 30th day of
November, 2011.




ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ David L. Siddall
Name:
David L. Siddall
Title:
Vice President




3

